VIA EDGAR AND FEDERAL EXPRESS August 7, 2013 Terence O’Brien Branch Chief Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC20549-7010 Re:URS Corporation Form 8-K/A Filed June 25, 2013 File No. 1-7567 Dear Mr. O’Brien: We are providing to the staff of the SEC’s Division of Corporation Finance (the “Staff”) the responses of URS Corporation (the “Company” or “we”) to the comments in your letter dated July 3, 2013, relating to the Company’s Form 8-K/A filed with the SEC on June 25, 2013.For your convenience, we have reproduced your comments in italics below. Form 8-K/A filed June 25, 2013 Exhibit 99.1 Note 18.Condensed Consolidating Financial Information, page 72 1. We note that you have revised your condensed consolidating financial statements presented in accordance with Article 3-10 of Regulation S-X for each period presented.Please provide us with a more comprehensive explanation for the errors that each adjustment is correcting in the condensed consolidating financial statements for each period presented. Response Shown below is a more comprehensive explanation of each of the errors identified in the initial Form 8-K that were previously corrected in the Form 8-K/A: A. Duplication of a journal entry relating to intercompany receivables and intercompany payables.The duplication occurred when a manual journal entry was not removed after an automated system recorded the same journal entry. B. i. Misclassification of intercompany activities that impacted various columns within the condensed consolidating financial information.The intercompany adjustments were predominantly due to the mis-coding of intercompany partners in the intercompany receivable and payable accounts for the tax provision allocation between guarantors and non-guarantors. 1 ii. Misclassification of balances on intercompany notes between the amounts that represent short-term and long-term obligations. C. The elimination of URS Fox LP’s (“Issuer Fox LP”) subsidiary was recorded in the “Eliminations” column.However, since Issuer Fox LP’s subsidiary and Issuer Fox LP’s parent are both non-guarantors, the elimination of Issuer Fox LP’s subsidiary should have been recorded within the “Non-Guarantors” column. D. In response to the Staff’s previous request, we have now presented intercompany interest income and intercompany interest expense as separate line items.These amounts were previously combined or offset in the Interest income (expense) caption.This caption also included intercompany royalties and general and administrative charges, which have now been separately presented within Operating Income instead of within Interest income (expense). E. An adjustment was recorded to the FYE 2010 Condensed Consolidating Financial Information reversing intercompany interest between a guarantor entity and a non-guarantor entity that actually related to and should have been recorded in FYE 2009. In addition to the errors identified in the Form 8-K/A described above, we have identified the following additional errors in the Condensed Consolidating Balance Sheets and Condensed Consolidating Statements of Cash Flows: F. Inconsistent treatment of Issuer Fox LP intercompany note and long-term debt transactions.In March 2012, URS Corporation – Delaware (the “Parent”) and Issuer Fox LP co-issued $1.0 billion of bonds.All of the bond proceeds from the bond issuance were received by the Parent.Consistent with the arrangement between the Parent and Issuer Fox LP, in May 2012, $200.0 million and $800.0 million of the bonds were included as liabilities of Parent and Issuer Fox LP, respectively.Intercompany notes were established between the Parent, Issuer Fox LP, and various guarantor and non-guarantor subsidiaries representing a tiered intercompany liability structure for repayment of the proceeds borrowed to acquire Flint Energy Services, Ltd (“Flint”).As a matter of convenience, the proceeds went directly from the Parent to the depository agent to consummate the acquisition, as such, cash did not physically flow through all of the legal entities in the acquisition structure.However, we believe it is appropriate to present the intercompany activities on the Condensed Consolidating Statements of Cash Flows as if cash had physically been transferred in order to best reflect the legal obligations of each subsidiary and the underlying economics of the transactions.All intercompany activities were treated previously as though cash had physically been transferred, except in the Issuer Fox LP’s cash flows.In addition, the $800.0 million of bond proceeds have now been treated as if cash proceeds were received by Issuer Fox LP, which is consistent with the recognition of bond liabilities described above.We have revised the cash flows to consistently reflect these transactions. In October 2012, approximately $100.4 million of cash was repaid on the intercompany loans created in the acquisition structure, resulting in a transfer of cash from Issuer Fox LP and the Parent. As a result, $100.4 million of the bond liabilities were reallocated to the Parent, resulting in balances at December 28, 2012 of $299.4 million and $699.6 million, for the Parent and Issuer Fox LP, respectively. 2 G. Gross presentation of intercompany investing and financing cash flow activities related to the borrowings and repayments of intercompany notes.The borrowings and payments of intercompany notes were incorrectly netted.We have revised the cash flows to reflect the gross presentation. H. Changes in accrued interest on intercompany notes were incorrectly classified as net intercompany investing and net intercompany financing activities.We have revised the Condensed Consolidating Statements of Cash Flows to reflect the changes in accrued interest as operating cash flows. I. Misclassification of an intercompany note payable and a related intercompany note receivable. J. Misclassification of intercompany dividend payments as operating cash flow activities. The necessary revisions to the previously filed Condensed Consolidating Financial Information have been disclosed in our Form 10-Q for the period ended June 28, 2013 and will be disclosed in an updated Form 8-K/A prior to the effectiveness of the Form S-4 Registration Statement. The tables below show the adjustments in the various financial statement line items impacted by the items described above.The adjustments are referenced with letters that correspond to the items above. 3 As of December 28, 2012 (in millions) Issuer Parent Issuer Fox LP Guarantors Non- Guarantors Eliminations Consolidated Balance Sheet Adjustments ASSETS Current assets: Accounts receivable, including retentions $
